Citation Nr: 0718468	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  05-18 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to a compensable rating for erectile 
dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel




INTRODUCTION

The appellant is a veteran who had active service from 
February 1966 to February 1986.  These matters are before the 
Board of Veterans´ Appeals (Board) on appeal from a December 
2004 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, the Republic of the 
Philippines.  

The issue of entitlement to a compensable rating for erectile 
dysfunction is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any action on his part is required.


FINDING OF FACT

Arthritis was not manifested in service or in the first 
postservice year, and the record does not show that the 
veteran currently has arthritis.


CONCLUSION OF LAW

Service connection for arthritis is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of the 
information and evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi,16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159 (b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A formal VCAA notice letter was issued in October 2004, prior 
to the rating decision on appeal.  The VCAA letter notified 
the veteran of what information and evidence was needed to 
substantiate the claim for service connection, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and that the claimant must submit any evidence in his 
possession that pertains to the claims.  

A November 2006 letter provided the veteran with additional 
notice regarding ratings and effective dates of awards.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, as the decision below does not involve an award of a 
benefit, such notice is moot. 

Regarding VA's duty to assist claimants in obtaining evidence 
needed to substantiate a claim, relevant private and VA 
treatment records are on file.  There is no indication that 
any relevant records remain outstanding.  The Board finds a 
VA examination on the issue of entitlement to service 
connection for arthritis is not necessary because there is no 
objective evidence of a diagnosis of that disability either 
during service or since.  Even if a current examination could 
establish the presence of arthritis, there is no true 
indication that the disability would be related to service.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  Indeed, in 
view of the absence of any mention of pertinent disability in 
medical records for several decades following service, any 
opinion relating a current arthritis to service would be 
speculative.  Notably, service connection may not be based on 
resort to pure speculation or even remote possibility.  
38 C.F.R. § 3.102.  Even under Charles, the duty to assist is 
not invoked where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  
38 U.S.C.A. § 5103A(a)(2).

II.  Factual Background

The veteran's service medical records do not show any 
findings of arthritis.  His retirement examination in January 
1986 noted normal musculoskeletal examination, and on the 
veteran's report of medical history completed at that time he 
checked "no" next to the question of whether he had or had 
ever had arthritis.  A VA examination in May 1986 noted 
grossly normal musculoskeletal system.  

III.  Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Certain 
listed, chronic disabilities, including arthritis, are 
presumed to have been incurred in service if they become 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. § 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).

There is no medical evidence that the veteran has arthritis; 
thus, the record contains no evidence of current disability 
for VA compensation purposes.  In the absence of proof of 
current disability, there is no valid claim of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).
Given the lack of proof of current arthritis, analysis of the 
claim need not proceed further.  However, it is noteworthy 
that the veteran's service medical records are negative for 
findings of this disability, and there is no medical evidence 
of arthritis within the first postservice year.  
Consequently, chronic disease presumptions for arthritis do 
not apply.  The veteran's own statements to the effect that 
he has arthritis that is related to his period of active 
service do not constitute competent evidence, as he is a 
layperson.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
45 (1992). 

The Board has considered the benefit of the doubt doctrine; 
however, as the preponderance of the evidence is against the 
claim, that doctrine does not apply.


ORDER

Service connection for arthritis is denied.


REMAND

In the December 2004 rating decision on appeal, the RO 
granted service connection for erectile dysfunction, 
secondary to diabetes mellitus, rated noncompensable under 
Code 7522 (for penile deformity).  [A June 2002 rating 
decision had granted special monthly compensation (SMC) for 
loss of use of a creative organ.]  

The rating schedule does not provide a diagnostic code for 
rating erectile dysfunction (as the term applies in the 
instant case, i.e., the inability to maintain an erection) of 
itself.   Instead, such disability is compensated by SMC at 
the statutory rate for loss of use of a creative organ in 
1114(k).  A separate compensable rating may only be assigned 
if there is associated pathology that is compensable under 
the rating schedule.  The RO found no such pathology, and 
rating by analogy (See 38 C.F.R. § 4.20) under a Code 
considered most closely analogous in anatomical location and 
symptoms assigned a 0 percent rating because the veteran did 
not have the pathology required for a compensable rating, 
i.e., penile deformity.  See 38 C.F.R. § 4.31.

Close review of the record reveals that on VA genitourinary 
examination in November 2004, the veteran's genitalia were 
described as grossly normal looking.  However, on VA 
genitourinary examination in January 2006, it was indicated 
that the glans had been removed.  There is no indication in 
the record of any surgery performed in the interval between 
these two examinations.  Code 7521 provides a 20 percent 
rating for removal of glans, penis.  It is unclear whether 
the veteran has indeed had his glans penis removed and, if 
so, whether such is in any way related to his erectile 
dysfunction associated with his service connected diabetes.

Further development of medical evidence is necessary; 
accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the veteran to 
be scheduled for a VA genitourinary 
examination to determine whether he has 
deformity of the penis and specifically 
whether the glans penis has been removed.  
If it has been removed, the examiner should 
further indicate whether such was related to 
the service connected erectile dysfunction 
associated with the veteran's service 
connected diabetes mellitus.  The examiner 
should explain the rationale for opinions 
given.

2.  The RO should then readjudicate the 
claim for an increased initial rating for 
erectile dysfunction, and then issue an 
appropriate supplemental SOC and give the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


